Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2022 has been entered.
 	Claims 1 and 13 are currently amended.  Claim 8 is canceled, Claim 9 is previously canceled; Claims 1-7, and 10-15 remain pending.

Response to Arguments
New grounds of rejection are applied to the claims in view of the claim amendments.  Applicant's arguments filed 2/04/2022 regarding references applied in the prior rejection of record that are kept in the current rejection have been fully considered but they are not persuasive.  
Applicant submits, see remarks pg. 2, that “Applicant again respectfully disagrees with the Examiner's assertion that Keating teaches motion parameters based on the real object. Indeed, Keating discloses in paragraph [0094] that tracking uses "information about motion and size". However, Keating uses information that can be derived from the images - not using information about the real world object”.
Examiner respectfully disagrees.
Examiner notes that the claim merely recites “the plurality of motion parameters being based on kinematics or dynamics of the real object” only and does not further limit how the motion parameters are derived, whether or not by using images or not, thus Keating’s use of historical movement data is sufficient to teach motion parameters based on the real object.  Thus Keating teaches wherein the estimated position is calculated using a plurality of motion parameters, the plurality of motion parameters being based on kinematics or dynamics of the real object (where motion history, size history, object motion vector, and background motion vector teach motion parameters based on dynamics See Keating [0094] history state information about motion and size; [0097] a vector to track how the background may be moving, and a vector to track how the target may be moving; [0069], [0070] keypoints) that takes into account a degree of freedom of the real object (See Keatings [0070], [0076] each of the SIFT keypoints may specify 2D location, scale, and orientation….these 4 parameters may be an approximation to the 6 degree-of-freedom pose space for a 3D object).

Applicant’s remaining arguments with respect to claim(s) filed 2/04/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over KEATING; Virginia Walker et al. US 20140028714 in view of Clark; Nicholas et al.  US 20110110557, further in view of Kawaguchi; Kyoko et al. US 20150169947 A1.
Regarding Claims 1 and 13, Keating discloses A method for determining a position of a real object and displaying a virtual object linked to the real object in an augmented reality display device (See Keating Fig. 11, [0053]-[0055], [0093]), the method comprising:
detecting a position of the real object (See Keating Fig. 11, 1102, 1110, 1120, 1122 [0053] “..configured to track a plurality of objects..”) at different consecutive measurement times (See Keating [0054] “..the control unit 120 detects poses of the plurality of objects with respect to a previously captured image of the plurality of objects. ..” [0093] “..history data about the target may be retained, such as the target's past motion and size change, characteristic views of the target...”);
calculating an estimated position in each case (See Keating Fig. 11 1104, 1112, 1124, 1126 [0053] “..In block 1104, the control unit 120 can be configured to maintain states of the plurality of objects based at least in part on information other than the visual information..” [0055], [0093]; where Keating [0058] explicitly defines “state” as to include relational information and further Keating [0025] explicitly teaches a pose includes object position) for the different consecutive measurement times (See Keating [0054] “..the control unit 120 detects poses of the plurality of objects with respect to a previously captured image of the plurality of objects. ..” [0093] history data); and
determining a reliability value on a basis  (See Keating Fig. 11, 1106, 1114, [0057] indication of confidence of the states [0054]-[0055]; where 1106 based on 1102, 1104 as shown in Figure)
wherein the estimated position is calculated using a plurality of motion parameters, the plurality of motion parameters being based on kinematics or dynamics of the real object (where motion history, size history, object motion vector, and background motion vector teach motion parameters based on dynamics See Keating [0094] history state information about motion and size; [0097] a vector to track how the background may be moving, and a vector to track how the target may be moving; [0069], [0070] keypoints) that takes into account a degree of freedom of the real object (See Keatings [0070], [0076] each of the SIFT keypoints may specify 2D location, scale, and orientation….these 4 parameters may be an approximation to the 6 degree-of-freedom pose space for a 3D object).
Keatings further teaches rendering sounds and graphics based on the determined reliability value (Keating Fig. 11, Block 1114 [0053] “..rendering augmentation in response to the states of the plurality of objects..” [0057] “...render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..”).
Keatings does not explicitly teach the reliability value shown in the augmented reality display device and displaying a result of determining the reliability value to the user.
Clark teaches displaying a virtual object linked to the real object in an augmented reality display device (See Clark Fig. 7, [0053] displaying virtual objects 750; [0061] teaches application to moving objects and motion parameters direction and speed); 
determining a reliability value on a basis of the detected position of the real object and of the estimated position of the real object (See Clark Fig. 4, [0052] “..The geo-locating system 100 estimates the target object's geo-location and the estimated confidence based on the geo-coordinates of points or features associated with the selected points (460)..”)
 the reliability value shown in the augmented reality display device and displaying a result of determining the reliability value to the user (See Clark Fig. 7,  [0053] the ellipsoid 750 parameters shown in FIG. 7 that indicates a confidence area can be represented on the display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the augmented reality device of Keating, to include the reliability value shown in the augmented reality display device and displaying a result of determining the reliability value to the user, as taught by Clark, in order to facilitate an intuitive user experience (Clark [0068]).
The combination does not explicitly disclose the plurality of motion parameters being based on kinematics or dynamics of the real object and a guide structure that is coupled to the real object that takes into account a degree of freedom of the real object and the guide structure.
Kawaguchi teaches the plurality of motion parameters being based on kinematics or dynamics of the real object and a guide structure that is coupled to the real object that takes into account a degree of freedom of the real object and the guide structure (See Kawaguchi Fig. 3, [0055]-[0057] body model 410 for body parts and connected joints and parts i.e. real object and guide structure.  Body model 410 includes restriction information, i.e degree of freedom of real object and guide structure).  
Kawaguchi further teaches wherein the estimated position is calculated using a plurality of motion parameters (See Kawaguchi Fig. 4, [0086], [0206] posture estimation apparatus 100 extracts regions of the respective parts in body model 410 from the image information using information using restriction information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the teachings of Kawaguchi, in order to estimate a posture of an articulated object having paired parts with high accuracy (Kawaguchi [0010]).
Further regarding claim 13, Keating, in addition to preceding rejection, discloses An augmented reality system having an augmented reality display device for displaying a real object and a virtual object linked to the real object (See Keating Fig. 2 system 14, display 112), wherein the augmented reality system comprises a computer unit (See Keating Fig. 2 computer unit 120; Fig. 11, [0053]-[0055], [0093]). 

Regarding Claim 2, the combination teaches markers are used in the augmented reality display device to show the reliability value (See Keating [0057] “..1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..” [0034]; and also See Clark Fig. 7,  [0053] the ellipsoid 750 shown in FIG. 7 that indicates a confidence area can be represented on the display).

Regarding Claim 3, the combination teaches to show the reliability value, the virtual object is shifted toward the detected position of the real object in the augmented reality display device depending on the reliability value (See Keating [0057] “..1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..” [0034] “..When an object comes into view, its corresponding augmentation can be shown in the scene..”; and also See Clark Fig. 7,  [0053] the ellipsoid 750 shown in FIG. 7 that indicates a confidence area can be represented on the display).

Regarding Claim 4, the combination teaches the virtual object is shifted toward the detected position of the real object in the augmented reality display device when the reliability value lies above a defined first limit value (See Keating [0057] “..1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..” [0034] “..When an object comes into view, its corresponding augmentation can be shown in the scene--such as a bathtub 22 causes an augmentation of an animated bathtub 32 with bubbles 33 and a Rubber Duck 39, and audio of bubbles may be played..” where rendered augmentations equivalent to shifting virtual object to detected position).


Regarding Claim 6, the combination teaches wherein the virtual object comprises at least one of the following objects: a symbol; a virtual depiction of the real object; and an item of information relating to the real object (See Keating [0034] “..When an object comes into view, its corresponding augmentation can be shown in the scene--such as a bathtub 22 causes an augmentation of an animated bathtub 32 with bubbles 33 and a Rubber Duck 39, and audio of bubbles may be played..”; and also See Clark Fig. 7,  [0053] the ellipsoid 750 shown in FIG. 7 that indicates a confidence area can be represented on the display).

Regarding Claim 7, the combination teaches wherein the estimated position is calculated with consideration to error reduction methods (See Keating [0093]- [0094] where state calculation considers error from background movement thus in consideration to error reduction methods as broadly recited in claim).

Regarding Claim 11, the combination teaches the position of the real object is detected by way of a camera, and/or wherein the position of the real object is detected by way of markers that are connected to the real object and/or to the guide structure that is coupled to the real object (See Keating Fig. 2 camera 108, [0006] “..configured to track a plurality of objects and a background based at least in part on visual information derived from an image..”).

Regarding Claim 12, Keating discloses wherein, to show the reliability value, the virtual object is shifted toward the estimated position of the real object in the augmented reality display device when the position of the real object is not able to be detected (See Keating [0059] “..In block 1112, the control unit 120 may be further configured to track at least one object in the second set of the plurality of objects out of view of the ARD 14, determine the at least one object still exists, and render at least one of sound and graphics in a position of the at least one object. In addition, the control unit 120 may be further configured to track at least one object in the second set of the plurality of objects out of view of the ARD 14, determine the at least one object on longer exists, and render at least one of a fading out transition and an ambient sound in a position of the at least one object…”), which takes place only under a condition that the reliability value lies above a defined second limit value (See Keating [0059] [0057] “..In block 1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value.. render a fading out transition in the position when the indication of confidence of the states of the plurality of objects meets a fourth predetermined value…” where Keating discloses multiple limits for the confidence corresponding to additional condition of reliability value) during a defined number of previous, consecutive measurement times (Keating [0093] “..history data about the target may be retained..” thus it is obvious the confidence value is based on at least one or a number of previous values, where the number must be defined to implement the described algorithm) and wherein the second limit value is higher than the first limit value (Keating [0057] teaches 4 different limits defined thus obvious that one is higher than another).

Regarding Claim 14, the combination discloses a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 (See Keating Fig. 2, [0007]).

Regarding Claim 15, the combination discloses a non-transitory computer-readable medium on which program sections able to be read and able to be executed by a computer unit are stored in order to execute all of the steps of the method as claimed in claim 1 when the program sections are executed by the computer unit (See Keating Fig. 2, [0007]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KEATING; Virginia Walker et al. US 20140028714, Clark; Nicholas et al.US 20110110557 A1, and Kawaguchi; Kyoko et al. US 20150169947 A1 further in view of Zhao; Wenyi et al. US 8147503 B2.
Regarding claim 10, the combination teaches the error reduction methods (See Keating [0093]- [0094] where state calculation considers error from background movement thus in consideration to error reduction methods as broadly recited in claim).
The combination does not explicitly disclose the error reduction methods comprise a Kalman filter.  
Zhao teaches error reduction methods comprise a Kalman filter (See Zhao Paragraph 154 “..Extended Kalman filtering or particle filtering may be used for tool tracking..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include error reduction methods comprise a Kalman filter as taught by Zhao, in order to adaptively fuse together robot kinematics information and vision-based information (Zhao Paragraph 138).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the cited art Clark teaches customizing the display style of the virtual object based on the reliability value (See Clark [0053] “..the user can select the manner or style in which virtual objects will be displayed. .. FIG. 7 that indicates a confidence area can be represented on the display in different styles, such as transparency or dotted lines. In various implementations, the geo-locating system allows the user to choose the rendering style or customize it..”).
The cited art does not teach a speed at which the virtual object is shifted toward the detected position of the real object is based on the reliability value, as recited in claim 5.  
Therefore the limitation in combination with the other limitations of claims 1 and 3 is not taught by the prior art and contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/             Examiner, Art Unit 2647